BMW Vehicle Lease Trust 2016-1 Collection Period Ending: 10/31/16 Previous Payment Date: 10/20/16 Current Payment Date: 11/21/16 Accrued Interest Days (30/360):30 Accrued Interest Days (act/360):32 Balances Initial Beginning of Period End of Period Aggregate Securitization Value $ $ $ Aggregate Discounted ALG Residual Value $ $ $ Reserve Fund $ $ $ Notes Class A-1 Notes $ - - Class A-2a Notes $ $ $ Class A-2b Notes $ $ $ Class A-3 Notes $ $ $ Class A-4 Notes $ Overcollateralization $ $ Current Collection Period Beginning Securitization Value $ Principal Reduction Amount Ending Securitization Value $ First Priority Principal Aggregate Outstanding Note Balance (Beginning of Period) $ Aggregate Securitization Value (End of Period) $ First Priority Principal Distribution Amount - Target Note Balance $ Target Overcollateralization Amount $ Target Overcollateralization Percentage % Determination of Available Funds Collections Monthly Payments (net of Daily Advance Reimbursements)* $ Reallocation Payment Sale Proceeds Termination Proceeds Recovery Proceeds Total Collections $ Advances Monthly Payment Advance $ Sales Proceeds Advance - Total Advances $ Optional Purchase Price Net Investment Earnings on SUBI Collection Account - Total Available Funds $ Collection Account Total Available Funds $ Withdrawals from SUBI Collection Account Payment Date Advance Reimbursement Servicing Fees Note Distribution Account (Interest Due) Note Distribution Account (First Priority Principal Distribution Amount) - Reserve Fund Deposit - Note Distribution Account (Regular Principal Distribution Amount) Amounts paid to Indenture Trustee, Owner Trustee and Asset Representations Reviewer (subject to annual cap) - Amounts paid to Indenture Trustee, Owner Trustee and Asset Representations Reviewer (not subject to annual cap) - Certificate Distribution Account (any remaining payments) Total Distributions from SUBI Collection Account $ Servicer Advance Amounts Beginning Period Unreimbursed Servicer Advance $ Current Period Monthly Payment Advance Current Period Sales Proceeds Advance - Current Reimbursement of Previous Servicer Advance Ending Period Unreimbursed Previous Servicer Advances $ Note Distribution Account Amount Deposited from the Collection Account $ Amount Deposited from the Reserve Fund - Amount Paid to Noteholders $ Payments to Indenture Trustee, Owner Trustee and Asset Representations Reviewer Indenture Trustee Amount due and payable to Indenture Trustee before giving effect to payments on current Payment Date: - Amount due and payable to Indenture Trustee after giving effect to payments on current Payment Date: - Owner Trustee Amount due and payable to Owner Trustee before giving effect to payments on current Payment Date: - Amount due and payable to Owner Trustee after giving effect to payments on current Payment Date: - Asset Representations Reviewer Trustee Amount due and payable to Asset Representations Reviewer before giving effect to payments on current Payment Date: - Amount due and payable to Asset Representations Reviewer after giving effect to payments on current Payment Date: - Distributions Priority Principal Aggregate Outstanding Note Principal $ Monthly Principal Distributable Amount FirstPriorityPrincipal Current Payment Total Payment Ending Balance Per $1,000 Note Factor Class A-1 Notes - Class A-2a Notes - $ $ $ 70 Class A-2b Notes - $ $ $ 70 Class A-3 Notes - - - $ - Class A-4 Notes - - - $ - - $ $ $ Interest Distributable Amount Interest Rate Current Payment Per $1,000 Class A-1 Notes % - Class A-2a Notes % $ Class A-2b Notes % $ Class A-3 Notes % $ Class A-4 Notes % $ $ Carryover Shortfalls Prior Period Carryover Current Payment Current Period Carryover Class A-1 Interest Carryover Shortfall - - - Class A-2a Interest Carryover Shortfall - - - Class A-2b Interest Carryover Shortfall - - - Class A-3 Interest Carryover Shortfall - - - Class A-4 Interest Carryover Shortfall - - - Reserve Fund Beginning Period Required Amount $ Beginning Period Amount Current Period Deposit - Net Investment Earnings Reserve Fund Draw Amount - Release to Certificateholder Ending Period Required Amount Ending Period Amount $ Pool Characteristics Initial End of Period Number of Specified Leases Weighted Average Remaining Term Weighted Average Original Term Weighted Average Seasoning Units Securitization Value Early Terminations $ Scheduled Terminations $ Residual Value Losses for the Current Period Beginning Current Period Cumulative Sales and Termination Proceeds $ $ $ ALG Residual Values Residual Value Loss / (Gain) $ ) $ ) Cumulative Residual Value Loss / (Gain) as of the end of the prior period $ ) Cumulative Residual Value Loss / (Gain) as of the end of the2nd precedingperiod $ ) Cumulative Residual Value Loss / (Gain) as of the end of the3rdprecedingperiod $ ) Delinquencies as of the end of the current period Units Securitization Value Percentage 31-60 Days Delinquent 90 % 61-90 Days Delinquent 9 % 91-120 Days Delinquent 2 % 121 - 150 Days Delinquent 2 % 151 Days or More Delinquent 1 % Total 30+ Days Past Due as of the end of the current period $ % Total 60+ Days Past Due as of the end of the current period 14 $ % Delinquencies as of the end of prior periods Total 30+ Days Past Due as of the end of the prior period % Total 30+ Days Past Due as of the end of the 2nd preceding period % Total 30+ Days Past Due as of the end of the 3rd preceding period % Credit Losses as of the end of the current period Units Dollar Amount Gross Credit Losses 7 Recoveries 5 Net Credit Losses Cumulative Net Credit Losses 35 $ Ratio of Cumulative Net Credit Losses to Aggregate Securitization Value ** % Charge Off Rate *** % Average of Net Credit Losses **** $ Historical Loss Information Credit Losses as of the end of theprior period Units Dollar Amount Gross Credit Losses 3 Recoveries 5 Net Credit Losses Cumulative Net Credit Losses 28 $ Ratio of Cumulative Net Credit Losses to Aggregate Securitization Value ** % Charge Off Rate *** % Average of Net Credit Losses **** Credit Losses as of the end of the2nd preceding period Units Dollar Amount Gross Credit Losses 7 Recoveries 2 Net Credit Losses Cumulative Net Credit Losses 25 $ Ratio of Cumulative Net Credit Losses to Aggregate Securitization Value ** % Charge Off Rate *** % Average of Net Credit Losses **** Credit Losses as of the end of the3rd preceding period Units Dollar Amount Gross Credit Losses 7 Recoveries 3 Net Credit Losses Cumulative Net Credit Losses 18 $ Ratio of Cumulative Net Credit Losses to Aggregate Securitization Value ** % Charge Off Rate *** % Average of Net Credit Losses **** * Includes Pull Ahead amounts ** Ratio of Cumulative Net Credit Losses to Aggregate Securitization Value is calculated by dividing the Cumulative Net Credit Losses by the Avg Aggregate Sec Value for the period. Avg Aggregate Sec Value for a period is equal to the average of the Beginning Securitization Value and the Ending Securitization Value for such period. *** Charge Off Rate is calculated by dividing Cumulative Net Credit Losses by Initial Aggregate Securitization Value as of the Cut-off date. **** Average of Net Credit Losses is calculated by dividing Cumulative Net Credit Losses by the aggregate number of Leases that have experienced a net credit loss.
